Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 6/26/19, 10/9/19, 2/1/21, 5/25/21 and 9/7/21 were considered.

Drawings
Figure 2 and 80-82 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 11-21 and 27-35  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wippermann et al (US20120182623).

Regarding claim 1, Wippermann et al teaches a lens module comprising (figures 1-8): a first lens substrate (200b) including a first through-hole (see figures 5 and 8a- through holes created by 510-paragraph 90); and a first lens (230b,250b) disposed in the first through-hole of the first lens substrate, wherein, the first lens substrate (200b) includes a plurality of transitional edges ( edges defined by 510 and edges diced/perforated along 640/710 or 830/840; see figure 5b,6a and 7a; paragraphs 55,98-102, 109-115,128), each transitional edge of the plurality of transitional edges being between perpendicular surfaces of the first lens substrate, and each transitional edge of the plurality of transitional edges being formed before a dicing process (paragraphs 100).
Regarding claim 2, the lens module according to claim 1, further comprising: a second lens substrate (200a)having a second through-hole; and a second lens disposed in the second through-hole of the second lens substrate, wherein, the 
Regarding claim 3, the lens module according to claim 2, wherein the first lens substrate (200b) is directly bonded to the second lens substrate (200a)-see figure 8.
Regarding claim 7, the lens module according to claim 2, wherein an anti-reflection film (curable material of 510- paragraph 85 or 810- paragraph 110) is located in the first through-hole and the second through-hole.
Regarding claim 8, the lens module according to claim 2, wherein an intersection hole (see figure 7a) forming a transitional edge (defined by 510) on each of adjacent stacked lens substrates of respective laminated lens structures has a rectangular shape (see figure 7), a rhombic shape, an R shape, or a polygonal shape, and the laminated lens structure (see figures 5-8) has a vertical or tapered shape in a cross-section view.
Regarding claim 11, the lens module according to claim 1, wherein at least one transitional edge of the plurality of transitional edges is formed at a same time as when the first through-hole is formed (element 510 provides the through hole and edges and thus formed at the same time), and the first lens (200b) is disposed in the first through- hole of the first lens substrate before the first lens substrate is diced along a dicing line and divided into individual units (see paragraphs 85-86, 100,115; figures 1-8).
Regarding claim 12, the lens module according to claim 11, wherein a hole (520) other than an intersection hole (edges defined by 510 and edges diced along 
Regarding claim 13, the lens module according to claim 1, wherein an intersection hole forming a transitional edge (edges defined by 510 and edges diced along 640/710 or 830/840; see figure 5b,6a and 7a; paragraphs 98-102, 109-115,128) on each of adjacent first lens substrates of respective lens structures has a rectangular shape, a rhombic shape, an R shape, or a polygonal shape, and the first lens substrate has a vertical or tapered shape in a cross- section view (see figures 5-8).
Regarding claim 14, the lens module according to claim 1, wherein the first lens (230/250) that is formed in the first lens substrate (200b) is formed by a hybrid method (molding, solving and/or sawing), and an intersection hole forming a transitional edge on each of adjacent first lens substrates of respective lens structures is formed before the first lens is imprinted, after the first lens is imprinted, or before division is performed (see figures 2-8; ; paragraphs 98-102, 109-115,128).
|Regarding claim 15, the lens module according to claim 14, wherein when the intersection hole is formed, a hole (520) other than the intersection hole is also formed at the same time (also see Examiner’s notes in claim 12).
Regarding claim 16, the lens module according to claim 1, wherein the first lens formed in the first lens substrate (200b) is formed by a casting method (molding/die), and an intersection hole forming a transitional edge on each of adjacent first lens substrates of respective lens structures is formed before the first lens is formed, after the first lens is formed, or before division is performed (see figures 1-8; paragraphs 85-86, 98-102, 109-115,128).

Regarding claim 18, Wippermann et al teaches a method of producing a lens module, the method comprising (see figures 1-8): disposing a lens within a through-hole of a lens substrate (see figures 5 and 8a- through holes created by 510-paragraph 90); forming a plurality of transitional edges (edges defined by 510 and edges diced/perforated along 640/710 or 830/840; see figure 5b,6a and 7a; paragraphs 98-102, 109-115,128) on the lens substrate, wherein each transitional edge of the plurality of transitional edges is between perpendicular surfaces of the lens substrate; and dicing along a dicing line to divide the lens substrate into individual units (paragraphs 100).
Regarding claim 19, Wippermann et al teaches a lens module comprising: a first lens substrate (200b; see figures 5-8) having a first through-hole; and a first lens included in the first through-hole of the first lens substrate (see figures 5 and 8a- through holes created by 510-paragraph 90), wherein, the first lens substrate includes a plurality of transitional edges, each transitional edge of the plurality of transitional edges being between perpendicular surfaces of the first lens substrate, and the first through-hole includes a first light-shielding film (curable material of 510- paragraph 85 or 810- paragraph 110).
Regarding claim 20, the lens module according to claim 19, further comprising: a second lens substrate (200a) having a second through-hole; and a second lens disposed in the second through-hole of the second lens substrate, wherein, the second lens substrate includes a second plurality of transitional edges (edges defined by 510 and selectively diced along 640,/710 or 830/840; see figured 5b,6a and 7a; paragraphs 98-102, 109-115,128), each transitional edge of the second plurality of transitional edges being between perpendicular surfaces of the second 
Regarding claim 21, see Examiner’s notes in claim 8. 
Regarding claim 27, see Examiner’s notes in claim 3.
Regarding claim 28, see Examiner’s notes in claim 7.
Regarding claim 29, see Examiner’s notes in claim 11
Regarding claim 30, see Examiner’s notes in claim 12
Regarding claim 31, see Examiner’s notes in claim 13.
Regarding claim 32, see Examiner’s notes in claim 14. 
Regarding claim 33, see Examiner’s notes in claim 15.
Regarding claim 34, see Examiner’s notes in claim 16.
Regarding claim 35, see Examiner’s notes in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 4-6, 9, 10 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wippermann et al (US20120182623).
Regarding claim 4, the lens module according to claim 3, wherein a first layer (810) is formed on the first lens substrate and a second layer is formed on the second lens substrate (810 can be a multi-layer structure- paragraph 100). However Wippermann et al fails to specifically disclose wherein each of the first and second layers include one or more of an oxide, nitride material, or carbon. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a transparent dielectric layer can comprise oxide or nitride or carbon material. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 5, the lens module according to claim 4, wherein the first lens substrate (200b) is directly bonded to the second lens substrate (200a) via the first layer and the second layer (810).
Regarding claim 6, the lens module according to claim 5, Wippermann fails to specifically disclose wherein the first layer and the second layer (dielectric layers- 810) include a plasma bonded portion. Wippermann teaches dielectric layer can be formed using wafer deposition from gas or liquid phase-paragraph 128. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use plasma bonding since both react with a surface and would be functionally equivalent method of joining multiple layers.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
Regarding claim 9, Wippermann teaches the lens module according to claim 2, wherein a shape of an intersection hole forming a transitional edge on each of adjacent stacked lens substrates of respective laminated lens structures has is different for the first lens substrate (200b) and the second lens substrate (200a), the shapes being rectangular shapes, rhombic shapes, R shapes, or polygonal shapes, and the laminated lens structure has a vertical or tapered shape in a cross-section view (see figures 5-8). Wippermann teaches the stacked lens elements can be different optical lens elements (paragraph 92).  Wippermann also teaches the transitional edges can form different shapes (see figures 5-7).  Although, Wippermann fails to specifically disclose the shape of intersection holes of each of adjacent stacked lens substrates of respective laminated lens structures has is different for the first lens substrate (200b) and the second lens substrate (200a), it would have been obvious to one of ordinary skill in the art at the time the invention was made that each lens substrate in the lens stack can have intersection holes of 
Regarding claim 10, the lens module according to claim 9, wherein the intersection hole is formed in some of the first lens substrates (200b) and second lens substrates (200a) of the laminated lens structures.
Regarding claim 22, see Examiner’s notes in claim 4. 
Regarding claim 23, see Examiner’s notes in claim 5.
Regarding claim 24, see Examiner’s notes in claim 6 
Regarding claim 25, see Examiner’s notes in claim 9. 
Regarding claim 26, see Examiner’s notes in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguchi et al EP2051297 teaches substrate diving method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH